Citation Nr: 1132164	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-06 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a low back disorder prior to January 4, 2006, and a rating higher than 40 percent since.

2.  Entitlement to a rating higher than 30 percent for degenerative joint disease of the left hip.

3.  Entitlement to a rating higher than 30 percent for degenerative joint disease of the right hip.

4.  Entitlement to a rating higher than 10 percent for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1981 to February 1990.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a September 2004 decision, the Board granted service connection for flat feet and a back disorder, but denied a rating higher than 10 percent for degenerative joint disease (i.e., arthritis) of the left hip prior to September 18, 2001, and a rating higher than 20 percent for this disability since.  An October 2004 RO decision, effectuating that Board decision, assigned 10 percent initial ratings for the flat feet and low back disorder, retroactively effective from February 7, 2000, the date of receipt of these claims.

On September 9, 2005, the Veteran filed claims for higher ratings for the degenerative joint disease affecting his hips.  He also filed a notice of disagreement (NOD) requesting initial ratings higher than 10 percent for his flat feet and low back disorder.  The RO issued a decision in February 2006 increasing the rating for his right hip degenerative joint disease from 10 to 20 percent, and increasing the rating for the left hip degenerative joint disease from 20 to 30 percent, with both increases retroactively effective from September 9, 2005, the date of receipt of his claims for higher ratings for these disabilities.  The RO, however, denied an additional claim he also had filed for service connection for a thyroid cyst.  The RO issued another decision in October 2006, this time increasing the rating for his low back disorder from 10 to 20 percent as of February 7, 2000, the date of receipt of this claim, and from 20 to 40 percent as of January 4, 2006, the date of a VA compensation examination.  The RO sent him a statement of the case (SOC) later in October 2006 concerning his claims for a rating higher than 40 percent for his low back disorder and for a rating higher than 10 percent for his flat feet.  He responded by filing a substantive appeal (VA Form 9) concerning these claims in November 2006, to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2010).

In December 2006, the Veteran filed an NOD requesting a rating higher than 20 percent for the degenerative joint disease affecting his right hip and a rating higher than 30 percent for the degenerative joint disease affecting his left hip.  The RO issued a January 2008 decision increasing the rating for his right hip degenerative joint disease from 20 to 30 percent retroactively effective as of September 9, 2005, the date of receipt of his claim.  The January 2008 SOC denied an even higher rating and confirmed and continued the 30 percent rating for the left hip degenerative joint disease.  He since has completed the steps necessary to perfect his appeal of these two additional claims by also filing a timely VA Form 9 concerning these claims in February 2008.  Id.

All of these increased-rating claims require further development before being decided on appeal, however, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran has not had VA compensation examinations for his hip, low back, and flat feet disabilities since January and October 2006, so not for about 5 years.  In January 2008, so since, a private physician indicated it had been recommended the Veteran undergo surgery for total hip replacements.  There is no indication of whether he has indeed undergone this surgery, but, regardless, he needs to be reexamined to reassess the severity of his disabilities.  See Snuffer v. Gober, 10 Vet App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old 

examination was too remote in time to adequately support the decision in an appeal for an increased rating); and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for the disabilities at issue since October 2006.  If he has, and the records are not already in the file, obtain them.  If attempts to obtain any identified records are unsuccessful, and it is determined after appropriate follow-up attempts that further efforts to obtain the records would be futile, then the Veteran must be duly apprised of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any additional records identified in the preceding paragraph, schedule VA compensation examinations to reassess the severity of the Veteran's low back, bilateral hip, and flat feet disabilities.  All necessary diagnostic testing and evaluation should be performed.

The examiner(s) should also review the claims file for the pertinent medical and other history.


When reassessing the severity of the low back disability, the examiner must specify the range of motion of the thoracolumbar segment of the Veteran's spine on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).

As well, given the Veteran's complaints of numbness and weakness in his feet and lower extremities, etc., the examiner must indicate whether there is radiculopathy or sciatic neuropathy associated with the low back disability and, if there is, specify the affected nerve(s) and determine whether it is mild, moderate, moderately severe or severe.

And for the left and right hip disabilities, the examiner must also measure range of motion on extension, flexion, abduction, adduction and rotation - also specifying normal range of motion for comparison.

If motion of the low back or hips is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or during prolonged, repetitive use of the low back and hips.  

And, if possible, the examiner should try and quantify the amount of additional disability attributable to these factors, such as by specifying just how much the Veteran's range of motion is further restricted under these circumstances.

Regarding the flat feet, the examiner should indicate whether this disability is mild, moderate, severe or pronounced, as determined by 38 C.F.R. § 4.71a, Diagnostic Code 5276.

3.  Then readjudicate these increased-rating claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


